Citation Nr: 0028000	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  00-04 602	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1943 to November 1945.

The veteran's appeal arose from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (The RO) which denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.


FINDING OF FACT

In May 2000, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas that 
the veteran died on May [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2000, while this case was pending before the 
Board, the Board was informed that the veteran had passed 
away in May 2000.  A copy of the Certificate of Death has 
been associated with the veteran's claims folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed due to the death of the veteran.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

